Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 5/6/2022 is considered and entered into record. Claim 25 has been cancelled. Claims 8, 17 and 19 have been amended. New claims 29-34 are added. Claims 8, 17, 19-21, 23-24 and 27-34 are currently pending.
3.		Claims 8, 17, 19-21, 23-24 and 27-34, drawn to a cryopreserved solution and a composition of spNPCs, are under examination in the instant application.

Rejections withdrawn
4.		Upon consideration of appropriate amendment of claims 8, 17 and 19, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
5.		Upon consideration of appropriate amendment of claims 8, 17 and 19, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for new matter, is withdrawn.
6.		Upon consideration of current amendment of claims 8, 17 and 19, and Applicant’s arguments, the rejections under 35 U.S.C. 102(a)(1) and 102(a)(2), are withdrawn.
7.		Upon consideration of amendment of claims, the nonstatutory obviousness-type double patenting rejection over claims of co-pending application number 16/286,185, is withdrawn.

New Objection
Specification
8.		The disclosure is objected to because of the following informalities: 
Page 16, paragraph 1, line 2 has a typographical error stating “cryo-preservatio”. Appropriate correction is required.


New Rejections – necessitated by current amendment 
Claim Rejections - 35 USC § 102/103
9.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.		Claims 8, 17, 19-21, 23-24, 27-29, 31 and 33 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stojkovic et al (WO 2015/181253, 12/3/2015) (IDS), and as evidenced by DMEM F-12 Formulation, pages 1-5, 2022.  
12.		Claims 8, 19 and dependent claims 20-21, 23-24, 29, and 33 are directed to a cryopreserved solution of spNPCs in differentiation media, wherein the media comprises one or more of the components listed in claims 8 and 19. Claim 17 and dependent claims 27-28 and 31 are drawn to a composition of spNPCs comprising differentiation media and banking in the media, wherein the media comprises one or more of the components listed in claim 17.
13.		Stojkovic et al teach methods for generating neural progenitor cells (NPCs) that can be used for treating damaged neural tissue, e.g. spinal cord injury (Abstract; page 5, para 2), wherein the NPCs are derived from iPSCs (Example 1, page 25). The reference teaches that the neural progenitors can differentiate to spinal cord cells, indicating that the progenitors are spinal neural progenitor cells or spNPCs (page 30, para 2, lines 24, 25). The reference also teaches that the NPCs can be frozen (banked) in a freezing medium (cryopreserved solution), which can be any culture medium comprising proteins as described in the reference (such as differentiation medium) (page 22, lines 4-15). Stojkovic et al teach that the differentiation media can be a neural differentiation medium or neural proliferation medium comprising DMEM-F12, insulin, progesterone, putrescine, ascorbic acid, retinoic acid, sodium selenite and holotransferin (page 34, lines 1-5; page 7, lines 9-16; page 26, lines 10-13). It is known that DMEM – F12 comprises putrescine, sodium bicarbonate and linoleic acid (see DMEM F-12 formulation) (as in instant claims 8, 17, 19). The reference also teaches that in each of neural induction (formation of neural rosettes) and differentiation are for 5-7 days (page 10, lines 18-29); the plating is on Matrigel or ornithine-laminin (claim 5); and the culture medium comprises ascorbic acid (claim 4). Stojkovic et al teach that the spNPCs express NKX6.1 and ISL+ (page 30, last para). Even though Stojkovic et al is silent on ISL1, and SMI32, this would be an inherent characteristic of the prior art spNPCs, absent evidence to the contrary. Please note that Stojkovic et al teach the same claimed product – viz. spNPCs and a cryopreserved solution of the cells in culture medium like differentiation medium. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function (property or characteristic) is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Please note that the examined claims (8, 17, 19-21, 23-24 and 27-29, 31, 33) are directed to a product “made by a method”. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. Since the reference teaches spNPCs and a cryopreserved solution of the cells in a culture medium taught in the reference, Stojkovic et al anticipate the instant claims and qualifies as prior art under 35 U.S.C. 102(a)(1). 
14.		If this is not the case, then it would nonetheless have been prima facie obvious to one of ordinary skill in the art to cryopreserve or bank the cells in a differentiation medium taught by Stojkovic et al. Even though Stojkovic et al teach that cryopreservation of the spNPCs can be done in a culture medium described by the reference, Stojkovic et al do not explicitly teach that the cryopreservation is in differentiation media. However, since differentiation media is a culture medium taught by Stojkovic et al, absent evidence to the contrary, using differentiation medium for cryopreservation, would be obvious to one skilled in the art in view of Stojkovic et al.  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosure of Stojkovic et al.
15.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	 
	
Claim Rejections - 35 USC § 103
16.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.			Claims 8, 17, 19-21, 23-24 and 27-34 are rejected under 35 U.S.C. 103 as obvious over Jha et al (Stem Cell Rev Rep, 11: 194-204, August 2014), in view of Mehta et al, (JCB 108, 1053-1065, 1989), and as evidenced by Essential 8 medium CO37161 Essential8System Brochure (thermofisher.com), downloaded on 8/24/22, pages 1-12, and DMEM F-12 Formulation, pages 1-5, 2022. 
18.		Claims 30, 32 and 34 recite that the differentiation media further comprises retinoic acid and sonic hedgehog agonist (SAG).
19.		Jha et al teach the generation of spinal motor neurons from induced pluripotent stem cells (iPSCs). The reference teaches differentiating iPSCs to motor neuron precursor (progenitor) (MNP) by neural induction, caudalization and ventralization (Fig. 1), and further states that the cells at the MNP stage can be cryopreserved for future use in a “highly stable and reproducible technique for bulk differentiation” (i.e. can be banked) (Abstract; page 196, col 1, para 1). The reference also teaches that the neural stem cells and MNPs can be cryopreserved in culture medium, wherein the cryopreserved (MNP) cells are between days 24 and 27 or earlier (page 198, col 2, section viii; page 199, col 1, section xi; Fig. 1). The reference further teaches that the iPSCs undergo differentiation to neural stem cells by culturing in neural induction medium, after which the cells are plated and undergo differentiation in a different medium (Fig. 1), wherein the plating is on Matrigel or ornithine-laminin (page 198(x)); and the culture medium comprises retinoic acid and sonic hedgehog (or sonic hedgehog agonist) (page 196, Materials). Jha et al teach that the culture medium comprises Essential 8 medium (Materials), a commercially known medium comprising DMEM-F12, selenium, ascorbic acid, transferrin, sodium bicarbonate (NaHCO3), etc. (as evidenced by Essential 8 medium, <CO37161 Essential8System Brochure (thermofisher.com)>, downloaded on 8/24/22, pages 1-12; page 2), wherein DMEM – F12 comprises putrescine, sodium bicarbonate and linoleic acid (see DMEM F-12 formulation). Since the reference does not teach a different medium for cryopreservation and differentiation, implies that the cells can be cryopreserved in differentiation media (as in instant claims 8, 17, 19, 23-24, 27-28, 30, 32, 34). It is noted that the instant specification refers to spinal motor neuron progenitors as spNPCs (Example 1 for instance). Jha et al teach that the MNPs at various stages of differentiation express different markers including NKX6.1 and ISL1 (Fig. 4). Even though Jha et al is silent on SMI32, this would be an inherent characteristic of the prior art MNPs, absent evidence to the contrary. Please note that Jha et al teach the same claimed product – viz. spNPCs and a cryopreserved solution of the cells. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function (property or characteristic) is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Please note that the examined claims (8, 17, 19-21, 23-24, 27-34) are directed to a product “made by a method”. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. 
20.		Jha et al do not teach retinol acetate (claims 8, 17, 19). 
21.		Mehta et al teach that vitamin A or retinol (acetate) is the biological precursor of retinoic acid (Abstract), and the retinoids influence cellular differentiation (page 1053, col 1, para 1; col 2, para 1). Additionally, the instant specification teaches that the differentiation media comprises retinoic acid (Example 1).
22.		Even though Jha et al teach that cryopreservation of the spNPCs can be done in any culture medium, Jha et al or Mehta et al do not explicitly teach that the cryopreservation is in differentiation media. However, since differentiation media is a culture medium taught by Jha et al, absent evidence to the contrary, using differentiation medium for cryopreservation, would be obvious to one skilled in the art in view of Jha et al.  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
23.		Neither Jha et al, NOR Mehta et al teach both retinol acetate and retinoic acid to be present in the differentiation media. However, in the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of the references and to have both retinol acetate and retinoic acid in differentiation media. Each of these been taught by the prior art to be useful The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant cryopreserved solution/composition claims, given the teaching of the prior art of using retinoic acid or retinol individually for differentiation, it would have been obvious to use both retinol acetate and retinoic acid for the same purpose, because the idea of doing so would have logically followed from there having been individually taught in the prior art to be useful for the same purpose.  One of ordinary skill in the art would have reasonably expected to know and use a composition comprising retinol acetate and retinoic acid for the same purpose, since both had been demonstrated in the prior art to be used for differentiation.
24.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.


 25.		Claims 8, 17, 19-21, 23-24, 27-29, 31 and 33 are rejected under AIA  35 U.S.C. 103 as obvious over Sareen et al (WO 2015/188131, filed 6/5/2015), in view of Mehta et al (1989), and as evidenced by DMEM F-12 Formulation, pages 1-5, 2022.
26.		Sareen et al teach compositions and methods related to production and use of induced pluripotent stem cells or iPSCs (Abstract). The reference teaches that iPSCs undergo differentiation, can be stored for banking or cryopreservation (page 20, Ex 4, lines 17-18, 21-23). Since Sareen et al do not teach a separate solution for cryopreservation, implies that the cells were stored for banking in the differentiation medium, absent any evidence to the contrary.  The reference teaches that all iPSCs generated motor neuron precursor cells expressing Nkx6.1, Islet1 (ISL1) and motor neurons expressing SMI32 (Fig 3A legend on page 4; Fig 3A; page 31, lines 24-29). Since the reference teaches generation of motor neuron precursor cells, the reference anticipates a quantity or composition of such cells (instant claim 17), absent any evidence to the contrary. Example 18 (page 27) describes generation of motor neurons from iPSC using Dulbecco’s medium/F12 having LDN193189 and SB431542, retinoic acid, ascorbic acid, wherein the cells are plated on laminin. It is well understood that DMEM – F12 comprises putrescine, sodium bicarbonate and linoleic acid (see DMEM F-12 formulation) (claims 8, 17, 19-21, 23-24, 27-29, 31 and 33). Please note that the examined claims are directed to a product “made by a method”. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. The reference therefore, anticipates the instant claims.
27.		Sareen et al do not explicitly teach retinol acetate. 
28.		The teachings of Mehta et al are set forth above.
29.		It would have been, therefore, obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify the cryopreserved solution in differentiation medium comprising retinoic acid as taught by Sareen et al, using retinol acetate in view of the teachings of Mehta et al. Because both retinoic acid and retinol belong to the same biosynthetic pathway, have morphogenic properties and can be used in differentiation, it would be obvious to one of ordinary skill in the art to have a simple substitution of equivalent elements, i.e. the substitution of retinoic acid for retinol acetate with predictable results (MPEP 2143 (B)).  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
30.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	
	Applicant’s Remarks:		
31.		Traversing the 102 rejections, Applicant argues that the current amendment of claims 8, 17 and 19 recites that the cryopreserved solution is in differentiation media comprising one or more of the components presented in the claims. Applicant points to portions of the specification stating advantages of “preserving the spNPCs in the claimed differentiation media”, thus resulting in increased “survivability of cells”, and “cryopreservation…..banking of large number of spinal cord progenitor cells”. Applicant alleges that none of cited references discloses the cryopreserved solution of the amended claims. Applicant therefore, requests withdrawal of the rejections.
32.		Applicant’s arguments are fully considered, and are found to be persuasive. Upon consideration of current amendments, all previously made rejections have been withdrawn and new rejections are presented above. 


	Conclusion

33.	No claims are allowed. 
34.			Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
35.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
36.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
37.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	38.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/A. D./
Examiner, Art Unit 1649
23 August 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699